1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   CHARLES W. COOLEY, GRADY               No. 1:18-cv-00491
     ANDERSON, and NICHOLAS MARONE on
13   behalf of themselves and all
     others similarly situated,
14                                          ORDER RE: PRELIMINARY
                 Plaintiffs                 APPROVAL OF CLASS SETTLEMENT
15
         v.
16
     INDIAN RIVER TRANSPORT CO., a
17   Florida Corporation, and DOES 1-
     10, inclusive,
18
                 Defendant.
19

20
                                ----oo0oo----
21
              Plaintiffs Charles W. Cooley, Grady Anderson, and
22
     Nicholas Marone were formerly employed by Indian River Transport
23
     Co. (“Indian River”) as truck drivers.     (First Am. Compl. (“FAC”)
24
     ¶¶ 1-3 (Docket No. 55).)   They brought this putative class action
25
     on behalf of themselves and similarly aggrieved employees.      They
26
     allege that Indian River committed various violations of
27

28
                                        1
 1   California law1 by failing to inform its drivers they were

 2   entitled to paid meal or rest breaks, not compensating them for

 3   rest breaks and other time they were working but not driving, and

 4   by providing them with wage statements that did not include all

 5   the information required by the Labor Code.     (Id. ¶¶ 7-9.)

 6               The parties have reached a settlement which would

 7   resolve plaintiffs’ claims against defendant.    (See Desai Decl.

 8   Ex. A, Joint Stipulation of Class Action Settlement and Release

 9   (Docket No. 67-2).)    Presently before the court is plaintiffs’

10   unopposed motion for preliminary approval of the proposed class,

11   proposed class settlement, proposed class counsels’ fee and

12   settlement allocation, and proposed plan of notice.    (Docket No.

13   67.)

14   I.     Factual and Procedural Background

15               Defendant Indian River is a food-grade tank carrier

16   providing transportation throughout the United States; though

17   defendant’s headquarters are in Florida, it has a facility,

18   clients, and employee drivers in California.    (FAC ¶ 4.)   At

19   varying points between September 2011 and October 2017,

20   plaintiffs were employed by defendants to drive routes in and
21   through California.    (Id. ¶¶ 1-3.)   Plaintiffs allege that their

22   pay was piece-rate compensation at approximately $.35 a mile.

23   (Id. ¶ 6)    They also allege that defendant neither informed them

24   of their right to take, nor compensated them for, rest breaks.

25   (Id. ¶¶ 20-31; id. ¶¶ 37-43.)    Plaintiffs also allege that they

26          1  Specifically, plaintiffs allege violations of
27   California Labor Code §§ 226 & 512; 226.7; 1194; and 200-03.
     Plaintiffs also allege violations of California Business and
28   Professions Code Section 17200, et seq.
                                     2
 1   were not paid wages for unpaid labor at the beginning or end of

 2   their shifts or for the time they spent in their trucks’ sleeper

 3   births.   (Id. ¶¶ 32-36.)   Finally, plaintiffs allege that

 4   defendant failed to provide them with accurate wage statements as

 5   required by law.   (Id. ¶¶ 44-50.)

 6             These claims are substantively very similar to those

 7   brought by former Indian River truck drivers Todd Shook and

 8   Herschel Berringer.   See Shook v. Indian River Transp. Co., 236

 9   F. Supp. 3d 1165 (E.D. Cal. 2017), aff’d, 716 F. App’x 589 (9th

10   Cir. 2018).    Following a bench trial, a judgment for defendants

11   was entered in that case.   The court ruled that plaintiffs’

12   claims were barred because Indian River had made Safe Harbor

13   payments under California Labor Code § 226.2,2 and therefore had

14   an affirmative defense to allegations regarding its failure to

15   properly compensate its employees for rest periods and other

16   breaks in the period between July 1, 2012 and December 31, 2015.

17   Id. at 1175.   Since neither plaintiff had worked for Indian River

18   during the post-Safe Harbor period, i.e. after January 1, 2016,

19
          2    This statute states that if an employer pays its
20   current and former employees 4% of their gross wages between July
     1, 2012 and December 31, 2015, then it will have an affirmative
21   defense against:
22        any claim or cause of action for recovery of wages, damages,
          liquidated damages, statutory penalties, or civil penalties,
23        including liquidated damages pursuant to Section 1194.2,
          statutory penalties pursuant to Section 203, premium pay
24        pursuant to Section 226.7, and actual damages or liquidated
          damages pursuant to subdivision (e) of Section 226, based
25        solely on the employer's failure to timely pay the employee
26        the compensation due for rest and recovery periods and other
          nonproductive time for time periods prior to and including
27        December 31, 2015[.]

28   Cal. Lab. Code § 226.2.
                                       3
 1   their claims against Indian River were barred.      Id.

 2               This case was filed in May 2017 in Orange County

 3   Superior Court.    Defendant removed the case to the United States

 4   District Court for the Central District of California (Docket No.

 5   3) and then, in April 2018, the case was transferred to this

 6   district (Docket No. 42).     Plaintiffs filed a first amended

 7   complaint in June 2018 (Docket No. 55) and, in September 2018,

 8   the parties engaged in a full-day mediation in Irvine, CA.       By

 9   the end of the day, the parties had reached an agreement and

10   executed a memorandum of understanding codifying their intention

11   to settle all claims of plaintiffs and the putative class against

12   defendant for $1.4 million.    (Mem. in Supp. of Mot. for

13   Preliminary Approval of Class Action Settlement at 3-4 (Docket

14   No. 67).)

15   II.   Discussion

16               Judicial policy strongly favors settlement of class

17   actions.    Class Plaintiffs v. City of Seattle, 955 F.2d 1268,

18   1276 (9th Cir. 1992).    “To vindicate the settlement of such

19   serious claims, however, judges have the responsibility of

20   ensuring fairness to all members of the class presented for
21   certification.”    Staton v. Boeing Co., 327 F.3d 938, 952 (9th

22   Cir. 2003).

23               There are two stages to a court’s approval of a

24   proposed class action settlement.      In the first phase, the court

25   temporarily certifies a class, authorizes notice to that class,

26   and preliminarily approves the settlement, with final approval
27   contingent on the outcome of a fairness hearing.      Ontiveros v.

28   Zamora, No. 2:08-567-WBS-DAD, 2014 WL 3057506, at *2 (E.D. Cal.
                                        4
 1   July 7, 2014.)     If a court determines that a proposed class

 2   action settlement does deserve preliminary approval, then notice

 3   of the action is given to the class members and a fairness

 4   hearing is held.

 5            At the fairness hearing, the court will entertain class

 6   members’ objections to both the suitability of the class action

 7   as a vehicle for this litigation and the terms of the settlement.

 8   See Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468, 473 (E.D.

 9   Cal. 2010) (Shubb, J.).     After the fairness hearing, the court

10   will make a final determination regarding whether the parties

11   should be allowed to settle the class action pursuant to the

12   agreed upon terms.    See   Mora v. Cal W. Ag Servs., Inc., No.

13   1:15-CV-1490-LJO-EPG, 2018 WL 3201764, at *3 (E.D. Cal. June 28,

14   2018), report and recommendation adopted, No. 1:15-CV-1490 LJO

15   EPG, 2018 WL 4027017 (E.D. Cal. Aug. 22, 2018)(“Following the

16   fairness hearing, taking into account all of the information

17   before the court, the court must confirm that class certification

18   is appropriate, and that the settlement is fair, reasonable, and

19   adequate.”).

20            Here, the court performs only the preliminary step of
21   class settlement approval.     Before turning to the propriety of

22   the proposed settlement, however, the court must first determine

23   whether certification of the settlement class is proper.     See

24   Staton, 327 F.3d at 952 (stating that in cases where “parties

25   reach a settlement agreement prior to class certification, courts

26   must peruse the proposed compromise to ratify both [1] the
27   propriety of the certification and [2] the fairness of the

28   settlement.”).
                                        5
 1        A.    Class Certification

 2              To be certified, the putative class must satisfy both

 3   the requirements of Federal Rule of Civil Procedure 23(a) (“Rule

 4   23(a)”) and Federal Rule of Civil Procedure 23(b)(“Rule 23(b)”).

 5   See Leyva v. Medline Indus. Inc., 716 F.3d 510, 512 (9th Cir.

 6   2013).    In the settlement context, the court’s careful scrutiny

 7   of the extent to which the putative class complies with the

 8   requirements of Rules 23(a) and 23(b) is especially important

 9   since the court will “lack the opportunity, present when a case

10   is litigated, to adjust the class, informed by the proceedings as

11   they unfold.”    Amchem Prods. Inc. v. Windsor, 521 U.S. 591, 620

12   (1997).

13              1.    Rule 23(a) Requirements

14              Rule 23(a) restricts class actions to cases where:

15              (1) the class is so numerous that joinder of all
                members is impracticable; (2) there are questions of
16              law or fact common to the class; (3) the claims or
                defenses of the representative parties are typical of
17              the claims or defenses of the class; and (4) the
                representative parties will fairly and adequately
18              protect the interests of the class.
19   Fed. R. Civ. P. 23(a).    The court will address each of these four

20   requirements in turn.
21                    a.    Numerosity

22              A proposed class must be “so numerous that joinder of

23   all members is impracticable.”      Fed. R. Civ. P. 23(a)(1).   Though

24   there is no definite threshold for determining numerosity, the

25   requirement is presumptively satisfied by a proposed class of at

26   least forty members.     See Collins v. Cargill Meat Sols. Corp.,
27   274 F.R.D. 294, 300 (E.D. Cal. 2011) (Wanger, J.) (“Courts have

28   routinely found the numerosity requirement satisfied when the
                                         6
 1   class comprises 40 or more members.”).       Here, plaintiffs seek to

 2   represent a class of approximately 2,303 Indian River employees

 3   and former employees.    (Desai Decl. ¶ 28.)     The numerosity

 4   requirement is easily satisfied by the proposed settlement class.

 5                    b.   Commonality

 6               Commonality hinges on whether the class members’ claims

 7   “depend upon a common contention” that is “capable of classwide

 8   resolution – – which means that determination of its truth or

 9   falsity will resolve an issue that is central to the validity of

10   each one of the claims in one stroke.”       Wal-Mart Stores, Inc. v.

11   Dukes, 564 U.S. 338, 350 (2011).        Moreover, “all questions of

12   fact and law need not be common to satisfy the rule.”        Hanlon,

13   150 F.3d at 1019.     Rather, the “existence of shared legal issues

14   with divergent factual predicates is sufficient, as is a common

15   core of salient facts coupled with disparate legal remedies

16   within the class.”    Id.

17               Here, the settlement classes are comprised of all

18   California and non-California resident drivers employed by Indian

19   River “who performed work in California for at least one full day

20   from 4 years prior to the filing of this complaint to the
21   present.”   (Pl.’s Mot. for Class Certification at 1 (Docket No.

22   33).)   The members of the putative class, like the named

23   plaintiffs, would be alleging that defendant failed to notify

24   them of their right to meal and rest breaks, failed to separately

25   pay them for rest periods, failed to compensate them for time

26   spent in the sleeper berth, and failed to provide them with
27   accurate pay stubs as required by law.       These contentions arise

28   out of a common core of salient facts and constitute a shared set
                                         7
 1   of allegations regarding the legality of defendant’s conduct vis-

 2   à-vis California’s wage and hours laws.

 3               Since the class’s claims implicate common issues of

 4   law, the putative class satisfies the commonality requirement.

 5                    c.   Typicality

 6               Rule 23(a) also requires that the “claims or defenses

 7   of the representative parties [be] typical of the claims or

 8   defenses of the class.”    Fed. R. Civ. P. 23(a)(3).   The Ninth

 9   Circuit has held that to meet the typicality requirement, the

10   named plaintiffs’ claims must be “reasonably coextensive with

11   those of absent class members.”    Hanlon, 150 F.3d at 1020.   In

12   evaluating the named plaintiffs’ typicality, courts must look to

13   “whether other members have the same or similar injury, whether

14   the action is based on conduct which is not unique to the named

15   plaintiffs, and whether other class members have been injured by

16   the same course of conduct.”    Hanon v. Dataprods. Corp., 976 F.2d

17   497, 508 (9th Cir. 1992) (citation and internal quotation marks

18   omitted).

19               The putative class members allege a set of facts that

20   is essentially identical to those alleged by the named
21   plaintiffs.    Both the class members and the named plaintiffs were

22   employed by the Indian River as truck drivers and allege that

23   they were injured by defendant’s wage and wage statement

24   policies.   The mere fact that class members may have worked for

25   varying lengths of time and may therefore have suffered to

26   varying degrees does not mean that the injuries of the named
27   plaintiffs are atypical of the class.    See, e.g., Monterrubio v.

28   Best Buy Stores, L.P., 291 F.R.D. 443, 450 (E.D. Cal. 2013)
                                        8
 1   (England, J.) (holding that named plaintiff satisfied the

 2   typicality requirement in spite of “minor factual differences”

 3   amongst the size of class members’ claims because he was “subject

 4   to the same policies and practices” as other class members);

 5   Kamar v. Radio Shack Corp., 254 F.R.D. 387, 396 (C.D. Cal. 2008)

 6   (noting that variation in “actual hours of work” between class

 7   members in a wage-and-hour class action “does not defeat

 8   typicality”).   Moreover, the differences in the amount worked are

 9   taken into account by the settlement agreement’s “Plan of

10   Allocation,” which allots payments based on the total weeks

11   worked in California during the class period. (Mot. for Prelim.

12   Class Action Settlement at 5 (Docket No. 67).)    The proposed

13   class therefore meets the typicality requirement.

14                   d.   Adequacy of Representation

15             Finally, Rule 23(a) requires that “the representative

16   parties will fairly and adequately protect the interests of the

17   class.”   Fed. R. Civ. P. 23(a)(4).   “Resolution of two questions

18   determines legal adequacy: (1) do the named plaintiffs and their

19   counsel have any conflicts of interest with other class members

20   and (2) will the named plaintiffs and their counsel prosecute the
21   action vigorously on behalf of the class?”   Hanlon, 150 F.3d at

22   1020.

23             In most respects, for reasons discussed above in the

24   “commonality” and “typicality” sections, the named plaintiffs’

25   interests appear to be co-extensive with those of the class.

26   However, the settlement provides for an incentive award of
27   $10,000 to each of the three named plaintiffs.    (Settlement

28   Agreement ¶ 15 (Docket No. 67-2).)    Although the Ninth Circuit
                                      9
 1   has specifically approved the award of “reasonable incentive

 2   payments” to named plaintiffs, the use of an incentive award

 3   nonetheless raises the possibility that a plaintiff’s interest in

 4   receiving that award will cause his interests to diverge from the

 5   class’s interest in a fair settlement.    See Staton, 327 F.3d at

 6   977-78 (declining to approve a settlement agreement where size of

 7   incentive award suggested that named plaintiffs were “more

 8   concerned with maximizing [their own] incentives than with

 9   judging the adequacy of the settlement as it applies to class

10   members at large”).   As a result, district courts must

11   “scrutinize carefully the awards so that they do not undermine

12   the adequacy of the class representatives.”   Radcliffe v.

13   Experian Info. Sys., Inc., 715 F.3d 1157, 1163 (9th Cir. 2013).

14               Though the proposed incentive award of $10,000 is not

15   per se unreasonable,3 it is very high considering the average

16   class member’s recovery of $374 and the fact that, collectively,

17   the incentive rewards constitute more than 2% of the gross

18   recovery.   See, Sandoval v. Tharaldson Emp. Mgmt., Inc., Civ. No.

19   08-482 VAP OPx, 2010 WL 2486346, at *10 (C.D. Cal. June 15, 2010)

20   (finding that an award of 1.66 percent of the gross settlement
21   amount was “excessive under the circumstances of this case”).

22               The court’s concerns about the reasonableness of the

23   proposed incentive fees are heightened by the fact that there is

24   no evidence in the record of exceptional contributions by the

25        3    See, e.g., Van Vranken v. Atl. Richfield Co., 901 F.
26   Supp. 294, 300 (N.D. Cal. 1995) (holding that incentive award of
     $50,000 to each named plaintiff was fair and reasonable); Glass
27   v. UBS Fin. Servs., Inc., Civ. No. 04-4068 MMC, 2007 WL 221862
     (N.D. Cal. Jan. 26, 2007) (approving incentive award of $25,000
28   for each of four named plaintiffs).
                                     10
 1   named plaintiffs in service of the class.   Yes, they were “ready

 2   to be deposed” and “readily available” to counsel, (Desai Decl. ¶

 3   31,) but those are the typical duties of class representatives,

 4   not the extraordinary contributions that would merit incentive

 5   payments constituting such a substantial portion of the gross

 6   settlement.

 7             Nevertheless, at this stage, the court cannot determine

 8   that the proposed $10,000 incentive awards render named

 9   plaintiffs inadequate representatives of the class.    It

10   emphasizes, however, that this is only a preliminary

11   determination.   On or before the date of the final fairness

12   hearing, the parties should prepare evidence of the named

13   plaintiffs’ substantial efforts as class representatives in order

14   to better justify the discrepancy between their awards and those

15   of the unnamed class members.

16             Plaintiffs’ counsel are experienced attorneys with

17   significant knowledge of class actions, specifically wage and

18   hour class actions.   (Desai Decl. ¶¶ 11-12.)   Class counsel also

19   indicate that the decision to settle this case was reached after

20   considerable deliberation, review of hundreds of documents, and
21   an all-day mediation session on September 8, 2018.     (Id. ¶¶ 5-

22   10.)   As such, “the court can safely assume that plaintiff’s

23   counsel has vigorously sought to maximize the return on its labor

24   and to vindicate the injuries of the entire class.”     Murillo, 266

25   F.R.D. at 476.   Accordingly, the court finds that plaintiffs and

26   plaintiffs’ counsel are adequate representatives of the class,
27   and therefore that plaintiffs have satisfied all of the

28   requirements for certification set forth in Rule 23(a).
                                     11
 1               2.    Rule 23(b)

 2               To be certified as a class action, an action must not

 3   only meet all of the prerequisites of Rule 23(a), but also

 4   satisfy the requirements of one of the three subdivisions of Rule

 5   23(b).     Plaintiffs seek certification under Rule 23(b)(3), which

 6   provides that a class action may be maintained only if (1) “the

 7   court finds that questions of law or fact common to class members

 8   predominate over questions affecting only individual members” and

 9   (2) “that a class action is superior to other available methods

10   for fairly and efficiently adjudicating the controversy.”     Fed.

11   R. Civ. P. 23(b)(3).

12                     a.   Predominance

13               “Because Rule 23(a)(3) already considers commonality,

14   the focus of the Rule 23(b)(3) predominance inquiry is on the

15   balance between individual and common issues.”    Murillo v. Pac.

16   Gas & Elec. Co., 266 F.R.D. 468, 476 (E.D. Cal. 2010) (citing

17   Hanlon, 150 F.3d at 1022); see also Amchem, 521 U.S. at 623 (“The

18   Rule 23(b)(3) predominance inquiry tests whether proposed classes

19   are sufficiently cohesive to warrant adjudication by

20   representation.”).
21                 Here, plaintiffs’ allegations concern Indian Rivers’

22   alleged failure to inform drivers about their right to paid

23   breaks, as well as its practices regarding driver compensation

24   for rest breaks, meal breaks, and time spent in the sleeper

25   berths.4    The evidence therefore demonstrates that a “common

26        4    Even if these claims were ultimately incorrect on the
27   merits, that fact alone would not undermine a finding of
     predominance. See Amgen Inc. v. Conn. Ret. Plans & Tr. Funds,
28   568 U.S. 455, 459 (2013) (“Rule 23(b)(3) requires a showing that
                                     12
 1   nucleus of facts and potential legal remedies dominates this

 2   litigation.”    Hanlon, 150 F.3d at 1022.   Insofar as

 3   individualized issues remain in the litigation, those issues

 4   largely relate to the amounts that individual drivers were

 5   allegedly underpaid.    Discrepancies in the amount of underpayment

 6   are damages questions that do not undermine a finding of

 7   predominance.     See, e.g., Ortega v. J.B. Hunt Transp., Inc., 258

 8   F.R.D. 361, 372 (C.D. Cal. 2009) (concluding that discrepancies

 9   in compensation under piece rate system did not undermine

10   predominance when liability could be assessed on a class-wide

11   basis); Kamar, 254 F.R.D. at 404 (finding that discrepancy in

12   hours worked between class members “bears not on the predominance

13   of common questions of liability, but on the amount of damages”).

14            To the extent that any further individual issues may

15   exist, there is no indication that those issues would be anything

16   more than “local variants of a generally homogenous collection of

17   causes,” Hanlon, 150 F.3d at 1022, related to the named

18   plaintiff’s allegations.    These divergences, therefore, are “not

19   sufficiently substantive to predominate over the shared claims.”

20   Id. at 1022-23.    Accordingly, the court finds the predominance
21   requirement is satisfied.

22                     b.   Superiority

23            In addition to the predominance requirement, Rule

24   23(b)(3) permits class certification only upon a showing that “a

25   class action is superior to other available methods for fairly

26
     questions common to the class predominate, not that those
27   questions will be answered, on the merits, in favor of the
     class.”).
28
                                          13
 1   and efficiently adjudicating the controversy.”       Fed. R. Civ. P.

 2   23(b)(3).    It sets forth four non-exhaustive factors that courts

 3   should consider in making this determination.     They are: “(A) the

 4   class members’ interests in individually controlling the

 5   prosecution or defense of separate actions; (B) the extent and

 6   nature of any litigation concerning the controversy already begun

 7   by or against class members; (C) the desirability or

 8   undesirability of concentrating the litigation of the claims in

 9   the particular forum; and (D) the likely difficulties in managing

10   a class action.”    Id.   Since the parties settled this action

11   prior to certification, factors (C) and (D) are inapplicable.

12   See Murillo, 266 F.R.D. at 477 (“Some of these factors, namely

13   (D) and perhaps (C), are irrelevant if the parties have agreed to

14   a pre-certification settlement.”).

15               The court is unaware of any concurrent litigation

16   regarding the issues presented here against Indian River.       Given

17   the lack of ongoing competing lawsuits, it is unlikely that other

18   individuals have an interest in controlling the prosecution of

19   this action or other actions against Indian River for related

20   claims, although objectors at the fairness hearing may reveal
21   otherwise.   At this stage, and in light of the above

22   considerations, the class action appears to be the superior

23   method for adjudicating this controversy.

24               3.   Rule 23(c)(2) Notice Requirements

25               If the court certifies a class under Rule 23(b)(3), it

26   “must direct to class members the best notice that is practicable
27   under the circumstances, including individual notice to all

28   members who can be identified through reasonable effort.”       Fed.
                                       14
 1   R. Civ. P. 23(c)(2)(B).   Actual notice is not required.    Silber

 2   v. Mabon, 18 F.3d 1449 (9th Cir. 1994).    The notice provided to

 3   absent class members, however, must be “reasonably certain to

 4   inform the absent members of the plaintiff class”.    Id. at 1454

 5   (quoting In re Victor Techs. Sec. Litig., 792 F.2d 862, 865 (9th

 6   Cir. 1986).)

 7            The proposed settlement notice (Docket No. 67-2) as

 8   well as plaintiffs’ memorandum in support of their Motion for

 9   Preliminary Class Action Approval indicate that Rust Consulting

10   Inc. will serve as the settlement administrator.     Rust Consulting

11   is the nation’s largest labor and employment settlement

12   administrator and has experience on more than 2700 labor and

13   employment cases.   (Desai Decl. Ex. B.)   Several of those cases

14   have been in this district.   See, e.g., Rojas v. Zaninovich, No.

15   1:09-CV-00705-AWI-JLT, 2015 WL 13662178 (E.D. Cal. Oct. 2, 2015);

16   McCulloch v. Baker Hughes Inteq Drilling Fluids, Inc., No. 1:16-

17   CV-00157-DAD-JLT, 2017 WL 5665848 (E.D. Cal. Nov. 27, 2017).

18            The settlement agreement provides that following

19   preliminary approval, defendant will provide Rust Consulting with

20   the names, addresses, work week information, and social security
21   numbers of all class members during the class period.      The

22   settlement administrator shall take steps to confirm the contact

23   information provided and within approximately 30 days following

24   the preliminary approval of the settlement shall, via First Class

25   U.S. Mail, mail a notice packet to all class members.      The court

26   is satisfied that this system of providing notice is reasonably
27   calculated to provide notice to class members.

28            Likewise, the notice itself clearly identifies the
                                     15
 1   options available to putative class members and comprehensively

 2   explains the proceedings, the definition of the class, the terms

 3   of the settlement, and the procedure for objecting to, or opting

 4   out of, the settlement.     (Desai Decl. Ex. A at 2 (67-2).)   The

 5   content of the notice is therefore sufficient to satisfy Rule

 6   23(c)(2)(B).   See Churchill Vill., LLC v. Gen. Elec., 361 F.3d

 7   566, 575 (9th Cir. 2004) (“Notice is satisfactory if it

 8   ‘generally describes the terms of the settlement in sufficient

 9   detail to alert those with adverse viewpoints to investigate and

10   to come forward and be heard.’”) (quoting Mendoza v. Tucson Sch.

11   Dist. No. 1, 623 F.2d 1338, 1352 (9th Cir. 1980)).

12            The court notes, however, that rather than providing

13   class members with an opt-out form, the notice instructs class

14   members to compose a letter clearly stating their desire not to

15   participate in the settlement.    To ease the burden of opting out

16   on class members, the notice shall be revised to offer class

17   members fixed language which they can recite in a letter if they

18   wish to opt-out of the settlement.

19       B.   Preliminary Settlement Approval

20            Having determined that the proposed class preliminarily
21   satisfies the requirements of Rule 23, the court will now examine

22   whether the terms of the parties’ settlement appear fair,

23   adequate, and reasonable.    See Fed. R. Civ. P. 23(e)(2).     This

24   process requires the court to “balance a number of factors,”

25   including:

26       the strength of the plaintiff’s case; the risk, expense,
         complexity, and likely duration of further litigation; the
27       risk of maintaining class action status throughout the
         trial; the amount offered in settlement; the extent of
28       discovery completed and the stage of the proceedings; the
                                    16
 1       experience and views of counsel; the presence of a
         governmental participant; and the reaction of the class
 2       members to the proposed settlement.

 3
     Hanlon, 150 F.3d at 1026.    Since many of these factors cannot be
 4
     considered until the final fairness hearing, “the court need only
 5
     conduct a preliminary review so as to resolve any ‘glaring
 6
     deficiencies’ in the settlement agreement before authorizing
 7
     notice to class members”    Ontiveros 2014 WL 3057506, at *12
 8
     (citing Murillo, 266 F.R.D. at 478).)
 9
              1.      Negotiation of the Settlement Agreement
10
              Plaintiffs’ counsel stated that the settlement was
11
     reached “through arms-length bargaining with sufficient
12
     investigation and discovery to allow a cogent evaluation.”
13
     (Desai Decl. ¶ 29.)    He declares he took into account the risk
14
     that the class would not be certified as well as the present
15
     value of receiving the settlement funds now as opposed to after
16
     lengthy litigation.   (Id. ¶¶ 26-28.)      Moreover, plaintiffs’
17
     counsel has reviewed thousands of pages of documents and
18
     extensively analyzed the legal defenses available to the
19
     defendant.    (Id. ¶ 27.)   The parties’ negotiations culminated in
20
     a private mediation on September 6, 2018, in Irvine California
21
     before Judge Gail Andler (Ret.).       (Mem. in Supp. of Mot. for
22
     Prelim. Class Settlement at 3.)     The participation of Retired
23
     Judge Gail Andler in the settlement process suggests that the
24
     proposed settlement is in fact the result of arms-length
25
     bargaining.    See Satchell v. Fed. Express Corp., No. C 03 2878
26
     SI, 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13, 2007) (observing
27
     that, “[t]he assistance of an experienced mediator in the
28
                                       17
 1   settlement process confirms that the settlement is non-

 2   collusive.”).     Given the parties’ representations to the court

 3   about the nature and intensity of the negotiations and the

 4   involvement of a mediator in the settlement process, the court

 5   does not question that the proposed settlement was the result of

 6   arms-length bargaining.     See Fraley v. Facebook, Inc., 966

 7   F.Supp.2d 939, 942 (N. D. Cal. 2013) (holding that a settlement

 8   reached after informed negotiations “is entitled to a degree of

 9   deference as the private consensual decision of the parties”

10   (citing Hanlon, 150 F.3d at 1027)).

11             2.      Amount Recovered and Distribution

12             In determining whether a settlement agreement is

13   substantively fair to class members, the court must balance the

14   value of expected recovery against the value of the settlement

15   offer.   See In re Tableware Antitrust Litig., 484 F. Supp. 2d

16   1078, 1080 (N.D. Cal. 2007).     This inquiry may involve

17   consideration of the uncertainty class members would face if the

18   case were litigated to trial.     See Ontiveros, 2014 WL 3057506, at

19   *14.   Plaintiffs’ counsel estimates defendant’s total exposure at

20   over $12,000,000.     (Desai Decl. ¶ 25.)   This estimate is based
21   upon the defendant’s Notice of Removal (Docket No. 3), which

22   stated the amounts in controversy for plaintiff’s causes of

23   action as follows: (1) $2,663,250 for failure to advise employees

24   of right to take meal breaks; (2) $2,663,250 for failure to

25   advise employees of right to take rest breaks; (3) $3,309,026 for

26   failure to pay all wages for sleeper berth time (for the
27   California resident class only); and (4) $3,960,504 for waiting

28   time penalties.     (Notice of Removal ¶ 40.)
                                       18
 1            The proposed gross settlement amount of $1.4 million is

 2   just over 11% of the estimated potential recovery in this case.

 3   Class counsel represents that the $12 million pretrial recovery

 4   does not account for the delay of litigation; the risk that the

 5   class may not be certified; or the possibility that some claims

 6   may not proceed on the merits.     (Desai Decl. ¶ 25.)   Though this

 7   settlement represents far less than plaintiffs could have

 8   potentially secured had the case gone to trial, it is not plainly

 9   deficient.    See Officers for Justice v. Civil Serv. Comm’n of

10   City & Cty. of San Francisco, 688 F.2d 615, 628 (9th Cir. 1982)

11   (“It is well-settled law that a cash settlement amounting to only

12   a fraction of the potential recovery will not per se render the

13   settlement inadequate or unfair.”)

14            For reasons discussed elsewhere in this order, the

15   amount of the attorney’s fee award, see infra II.B.3, and the

16   amount of plaintiff’s incentive award, see supra II.A.1.D, do

17   give the court pause.   Nonetheless, the court cannot conclude at

18   this stage that either award is excessive, let alone so grossly

19   excessive that it imperils the fairness or adequacy of this

20   settlement.    Cf. Murillo, 266 F.R.D. at 480 (preliminarily
21   approving settlement in spite of concerns that attorney’s fee

22   award was excessive).   Accordingly, because the settlement

23   appears “fair, reasonable, and adequate,” Fed. R. Civ. P.

24   23(e)(2), the court will preliminarily approve the settlement

25   agreement pending a final fairness hearing.

26            3.      Attorney’s Fees
27            If a negotiated class action settlement includes an

28   award of attorney’s fees, that fee award must be evaluated in the
                                        19
 1   overall context of the settlement.     Knisley v. Network Assocs.,

 2   312 F.3d 1123, 1126 (9th Cir. 2002).    The court “ha[s] an

 3   independent obligation to ensure that the award, like the

 4   settlement itself, is reasonable, even if the parties have

 5   already agreed to an amount.”    In re Bluetooth Headset Prods.

 6   Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011).

 7            When, as in the instant case, a federal court sits in

 8   diversity, state law governs the right to fees as well as the

 9   calculation of fees.    See Mangold v. California Pub. Utils.

10   Comm’n, 67 F.3d 1470 (9th Cir. 1995).

11            In California, “when a number of persons are entitled

12   in common to a specific fund, and an action brought by a

13   plaintiff or plaintiffs for the benefit of all results in the

14   creation or preservation of that fund, such plaintiff or

15   plaintiffs may be awarded attorneys’ fees out of the fund.”

16   Serrano v. Priest, 20 Cal. 3d 25, 34 (1977).    California courts

17   calculating a reasonable award of attorneys’ fees may do so

18   either by taking a percentage of the benefit secured for the

19   class, or by using a lodestar.    Richardson v. THD At-Home Servs.,

20   Inc., No. 1:14-CV-0273-BAM, 2016 WL 1366952, at *7 (E.D. Cal.
21   Apr. 6, 2016).   However, there is no “definitive set of factors

22   that California courts mandate or endorse for determining the

23   reasonableness of attorneys’ fees in the context of a common-fund

24   percentage-of-the-benefit approach.”    Id. at *7.   Accordingly,

25   this court will turn to Ninth Circuit case law on the

26   reasonableness of attorneys’ fee awards in evaluating plaintiffs’
27   counsel’s request.     Cf. Id.

28            Given that the percentage method is particularly
                                      20
 1   appropriate in common fund cases where “the benefit to the class

 2   is easily quantified,” Bluetooth, 654 F.3d at 942, this court

 3   will primarily use the percentage method in evaluating

 4   plaintiffs’ counsel’s requested fees.     The Ninth Circuit has

 5   approved a “benchmark” percentage of 25%, and courts may adjust

 6   this figure upwards or downwards if the record shows “‘special

 7   circumstances’ justifying a departure.”    Id. (quoting Six (6)

 8   Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th

 9   Cir. 1990).)

10               Plaintiffs’ counsel requests a percentage award of

11   33.3% of the common fund.    (Mem. in Supp. of Mot. for Preliminary

12   Approval of Class Action Settlement at 13.)    While some courts

13   have approved percentage awards as high as 33.3%, awards of that

14   size are typically disfavored unless they are corroborated by the

15   lodestar or reflect exceptional circumstances.    See, e.g., Adoma,

16   913 F. Supp. 2d at 982–83 (rejecting class counsel’s argument

17   that a 33.3% award was appropriate and distinguishing cases).

18               Class counsel attempts to justify the requested upward

19   departure from the Ninth Circuit’s 25% benchmark by comparing the

20   $462,000 in requested attorneys’ fees with a supposed $899,848
21   lodestar.   (Mem. in Supp. of Mot. for Preliminary Approval of

22   Class Action Settlement at 16-17.)    The court is not convinced by

23   this attempted justification.

24               Lodestar calculation is a two-step process.    Fischer v.

25   SJB-P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000).       First, the

26   court “tak[es] the number of hours reasonably expended on the
27   litigation and multipl[ies] it by a reasonable hourly rate.”       Id.

28   Second, the court may adjust the resulting figure upwards or
                                      21
 1   downwards based on a variety of factors.     Id.

 2            In this case, the problems with the first step of

 3   plaintiffs’ counsel’s lodestar calculation process are so

 4   fundamental that the court will not even reach the second part of

 5   the analysis.

 6            Plaintiffs’ counsel asks for $850 per hour for Mr.

 7   Desai and $550 per hour for his associate Ms. De Castro.     (See

 8   Desai Decl. ¶ 16.)     Plaintiffs’ counsel’s lodestar figure relies

 9   on the assumption that the typical hourly rates of his Orange

10   County, CA firm are “reasonable” in this case.     They are not.

11            The definition of a “reasonable hourly rate” for

12   purposes of lodestar calculation is tethered to the “prevailing

13   market rate in the relevant community.”     BMO Harris Bank N.A. v.

14   CHD Transp. Inc., No. 1:17-CV-00625-DAD-BAM, 2018 WL 4242355, at

15   *7 (E.D. Cal. Sept. 6, 2018).    When calculating lodestar, the

16   “relevant community” is the forum in which the adjudicating

17   district court sits.    Id.   As in BMO Harris Bank, the “relevant

18   community” for purposes of lodestar calculation in this case is

19   the Fresno Division of the Eastern District of California.     Id.

20   In other words, “Fresno rates for Fresno cases.”     Richardson,
21   2016 WL 1366952, at *11.

22            Typical rates for highly experienced attorneys in the

23   Fresno Division of the Eastern District of California are between

24   $350.00 and $400.00 per hour.     See, e.g., Leprino Foods Co. v.

25   JND Thomas Co., Inc., No. 1:16-cv-01181-LJO-SAB, 2017 WL 128502,

26   at *13 (E.D. Cal. Jan. 12, 2017), report and recommendation
27   adopted in part, No. 1:16-cv-01181-LJO-SAB, 2017 WL 432480 (E.D.

28   Cal. Feb. 1, 2017).    Even the high end of that range is less than
                                       22
 1   half of the $850 per-hour fee requested for Mr. Desai.      Likewise,

 2   in Fresno, “$300 is the upper range for competent attorneys with

 3   approximately a decade of experience.”      Barkett v. Sentosa Props.

 4   LLC, No. 1:14–CV–01698–LJO, 2015 WL 5797828, at *5 (E.D. Cal.

 5   Sept. 30, 2015) (O'Neill, J.).     Plaintiffs’ counsel’s request of

 6   $550 per hour for Ms. De Castro, who graduated law school in

 7   2005, is 1.83 times that amount.      Given the prevailing market

 8   rates in Fresno, these requested hourly rates for Mr. Desai and

 9   Ms. De Castro are unreasonably high.

10            Plaintiffs’ counsel’s lodestar request is also faulty

11   because it includes costs and fees stemming from a separate

12   lawsuit that plaintiff’s counsel previously litigated - - and

13   lost - - against Indian River.     Whatever benefit the “background

14   information” gained from the Shook case may have been to the

15   class members in the instant case (Desai Decl. ¶ 9), plaintiff

16   has not convincingly shown that the class members in this case

17   ought to pay for the loss in Shook, 1:14-CV–1415-WBS-BAM.

18            In spite of these reservations, the court need not

19   reduce the fee award at this point in the case. See Murillo, 266

20   F.R.D. at 480 (granting preliminary approval of the settlement
21   despite concerns that the proposed attorney’s fee award was

22   unreasonable).   Instead, the court preliminarily approves the fee

23   award on the understanding that class counsel must demonstrate,

24   on or before the date of the final fairness hearing, that the

25   proposed award is reasonable in light of the hours expended and

26   the circumstances of the case. In the event that class counsel is
27   unable to do so, the court would then be forced to reduce class

28   counsel’s fees to a reasonable amount or to deny final approval
                                      23
 1   of this settlement.   See Vizcaino v. Microsoft Corp., 290 F.3d

 2   1043, 1047 (9th Cir. 2002).

 3            IT IS THEREFORE ORDERED that plaintiff's motion for

 4   preliminary certification of a conditional settlement class and

 5   preliminary approval of the class action settlement (Docket No.

 6   67) be, and the same hereby is, GRANTED.

 7            IT IS FURTHER ORDERED THAT:

 8            (1) the following class be provisionally certified for

 9   the purpose of settlement in accordance with the terms of the

10   stipulation: all persons who were employed by Indian River

11   Transport Co. as a truck driver at any time during the period

12   from April 7, 2013 through January 23, 2019, and performed work

13   for Indian River for at least one full day in the State of

14   California at any time;

15            (2) Charles W. Cooley, Grady Anderson, and Nicholas

16   Marone are appointed as the representatives of the settlement

17   class and are provisionally found to be adequate representatives

18   within the meaning of Federal Rule of Civil Procedure 23;

19            (3) Desai Law Firm, P.C., is provisionally found to be

20   a fair and adequate representative of the settlement class and is
21   appointed as class counsel for the purposes of representing the

22   settlement class conditionally certified in this order;

23            (4) Rust Consulting, Inc. is appointed as the

24   settlement administrator;

25            (5) the form and content of the proposed Notice of

26   Class Action Settlement (Desai Decl. Ex. A) are approved, upon
27   the condition that they be modified to: (a) contain language

28   which class members who wish to opt-out can recite in opt-out
                                     24
 1   letters sent to the settlement administrator; and (2) reflect

 2   dates modified by this order;

 3            (6) no later than ten (10) days from the date this

 4   order is signed, defendants’ counsel shall provide the names and

 5   contact information of all settlement class members to Rust

 6   Consulting, Inc.;

 7            (7) no later than thirty (30) days from the date this

 8   order is signed, Rust Consulting shall mail a Notice of Class

 9   Action Settlement to all members of the settlement class;

10            (8) no later than sixty (60) days from the date this

11   order is signed, any member of the settlement class who intends

12   to object to, comment upon, or opt out of the settlement shall

13   mail written notice of that intent to Rust Consulting, pursuant

14   to the instructions in the Notice of Class Action Settlement;

15            (9) a Final Fairness Hearing shall be held before this

16   court on Monday, May 6, 2019 at 1:30 p.m. in Courtroom 5 to

17   determine whether the proposed settlement is fair, reasonable,

18   and adequate and should be approved by this court; to determine

19   whether the settlement class’s claims should be dismissed with

20   prejudice and judgment entered upon final approval of the
21   settlement; to determine whether final class certification is

22   appropriate; and to consider class counsel’s applications for

23   attorney’s fees, costs, and an incentive award to plaintiff. The

24   court may continue the final fairness hearing without further

25   notice to the members of the class;

26            (10) no later than twenty-eight (28) days before the
27   final fairness hearing, class counsel shall file with this court

28   a petition for an award of attorneys’ fees and costs.   Any
                                     25
 1   objections or responses to the petition shall be filed no later

 2   than fourteen (14) days before the final fairness hearing.     Class

 3   counsel may file a reply to any objections no later than seven

 4   (7) days before the final fairness hearing;

 5            (11) no later than twenty-eight (28) days before the

 6   final fairness hearing, class counsel shall file and serve upon

 7   the court and defendant’s counsel all papers in support of the

 8   settlement, the incentive award for the class representative, and

 9   any award for attorneys’ fees and costs;

10            (12) no later than twenty-eight (28) days before the

11   final fairness hearing, Rust Consulting, Inc. shall prepare, and

12   class counsel shall file and serve upon the court and defendants’

13   counsel, a declaration setting forth the services rendered, proof

14   of mailing, a list of all class members who have opted out of the

15   settlement, and a list of all class members who have commented

16   upon or objected to the settlement;

17            (13) any person who has standing to object to the terms

18   of the proposed settlement may appear at the final fairness

19   hearing in person or by counsel and be heard to the extent

20   allowed by the court in support of, or in opposition to, (a) the
21   fairness, reasonableness, and adequacy of the proposed

22   settlement, (b) the requested award of attorneys’ fees,

23   reimbursement of costs, and incentive award to the class

24   representative, and/or (c) the propriety of class certification.

25   To be heard in opposition at the final fairness hearing, a person

26   must, no later than forty-five (45) days from the date this order
27   is signed, (a) serve by hand or through the mails written notice

28   of his or her intention to appear, stating the name and case
                                    26
 1   number of this action and each objection and the basis therefore,

 2   together with copies of any papers and briefs, upon class counsel

 3   and counsel for defendants, and (b) file said appearance,

 4   objections, papers, and briefs with the court, together with

 5   proof of service of all such documents upon counsel for the

 6   parties.

 7              Responses to any such objections shall be served by

 8   hand or through the mails on the objectors, or on the objector’s

 9   counsel if any there be, and filed with the court no later than

10   fourteen (14) calendar days before the final fairness hearing.

11   Objectors may file optional replies no later than seven (7)

12   calendar days before the final fairness hearing in the same

13   manner described above.     Any settlement class member who does not

14   make his or her objection in the manner provided herein shall be

15   deemed to have waived such objection and shall forever be

16   foreclosed from objecting to the fairness or adequacy of the

17   proposed settlement, the judgment entered, and the award of

18   attorneys’ fees, costs, and an incentive award to the class

19   representative unless otherwise ordered by the court.

20              (14) pending final determination of whether the
21   settlement should be ultimately approved, the court preliminarily

22   enjoins all class members (unless and until the class member has

23   submitted a timely and valid request for exclusion) from filing

24   or prosecuting any claims, suits, or administrative proceedings

25   regarding claims to be released by the settlement.

26   Dated:   January 24, 2019
27

28
                                       27
